Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 16 is objected to because of the following informalities:  In Line 1, the recitation of, “a length L” should recite, “[[a]] the length L” to improve clarity.
Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding Claim 1, the recitation of, 
	“about” in several instances in Lines 3-5 renders the claim indefinite, as it is unclear as to what range is covered by the term, the specification fails to provide any such indication, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
“the centrifugal fan” in Line 6 lacks antecedent basis. For the purposes of prior art examination, the recitation is considered to mean, “the centrifugal fan blade assembly” and Applicant is suggested to amend the limitation accordingly. 
centrifugal fan blade assembly”.
“wherein the length L over the diameter of the centrifugal fan divided by the diameter D of the fan satisfies the inequality 0.25≤L/D≤0.42” in Lines 5-7 is unclear since the description implies L/D divided by D, but the inequality recites L/D. For the purposes of prior art examination, the recitation is considered to mean, “wherein the length L over the diameter D of the centrifugal fan blade assembly satisfies the inequality 0.25≤L/D≤0.42”.
Regarding Claim 4, the recitation of, “approximately 30% to 50%” in Line 2, specifically, the term, “approximately” renders the claim indefinite, as it is unclear as to what range is covered by the term, the specification fails to provide any such indication, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding Claims 8-11, 13-14, and 16, the recitation of “about” throughout renders the claims indefinite, as it is unclear as to what range is covered by the term, the specification fails to provide any such indication, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding Claim 11, the recitation of, “the distance” in Line 3 lacks antecedent basis. For the purposes of prior art examination, the recitation is considered to mean, “a distance” and Applicant is suggested to amend the limitation accordingly.
Regarding Claim 20, similar issues to that of Claim 1 are present. 

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding Claim 1, US 10,428,838 B2, US 9,995,311 B2, and US 10,030,667 considered to be pertinent prior art to applicant’s disclosure, all disclose a centrifugal fan blade assembly comprising a fan wheel and a plurality of blades joined to the fan wheel wherein each of the plurality of blades has a leading edge camber angle, a trailing edge camber angle, a stagger angle, a chord having a length L, and the length L over the diameter of the centrifugal fan being a certain ratio. However, none of the prior art discloses or teaches the aforementioned parameters of the centrifugal fan blade assembly to have a combination of all of the parameters being within the recited ranges as claimed. The combination of the claimed parameters including their associated ranges are purported to form a high-efficiency centrifugal fan by Applicant.
Therefore, it is not known in, nor obvious from the prior art to construct a centrifugal fan blade assembly as claimed. 
Claims 2-19 are allowable by virtue of their dependency.
Claim 20 is allowable for similar reasons to that of Claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 11,236,760 B2 relates to an impeller of a centrifugal fan including a blade with a stagger angle being between 35 degrees to 55 degrees (see figure 2B).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sabbir Hasan/Examiner, Art Unit 3745